Citation Nr: 0806168	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  04-39 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether the October 2002 administrative decision that the 
character of the appellant's discharge from military service, 
for the period from November 28, 1994 to January 22, 1998, 
did not constitute a bar to certain VA benefits, was clearly 
and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Frank A. Manfredi, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel
INTRODUCTION

The appellant served on active duty from April 1989 to 
October 1989.  He also served in the Air Force National Guard 
from December 1991 to November 1994, and in the U. S. Marines 
from November 28, 1994 to January 22, 1998.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2004 administrative decision in which the RO 
determined that the October 2002 administrative decision that 
the appellant's bad conduct discharge from service did not 
constitute a bar to the payment of VA compensation benefits 
was clearly and unmistakably erroneous.  

In September 2004, the appellant testified during a hearing 
before a Decision Review Officer (DRO) at the RO; a 
transcript of the hearing is of record and has been reviewed.  
In July 2007, the Board remanded the case to afford the 
appellant a personal hearing.
 
In September 2007, a hearing was held before the undersigned 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is of record and has been reviewed.  During the 
hearing, the appellant submitted additional evidence along 
with a waiver of initial RO consideration.

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


REMAND

The issue in this case is whether the October 2002 
administrative decision that the appellant's bad conduct 
discharge from service did not constitute a bar to the 
payment of VA compensation benefits was clearly and 
unmistakably erroneous.  However, the statement of the case 
does not discuss the finality of the October 2002 
determination or the law regarding clear and unmistakable 
error.  On review, the Board finds that further development 
is necessary.

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the claim as 
to whether the October 2002 determination 
that the character of the appellant's 
discharge from military service, for the 
period from November 28, 1994 to January 
22, 1998, did not constitute a bar to 
certain VA benefits, was clearly and 
unmistakably erroneous.  If the benefit 
sought is not granted the appellant and 
his representative should be furnished 
with a supplemental statement of the case 
that cites to the applicable law and 
regulations concerning clear and 
unmistakable error (including 38 C.F.R. 
§ 3.104) and discuss why the October 2002 
decision is in error.  The appellant and 
his representative should be afforded an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



